       Case 4:20-cv-00405-KGB-JJV Document 47 Filed 11/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ALBERT EVANS                                                                         PLAINTIFF
ADC #137248

v.                                Case No. 4:20-cv-00405-KGB-JJV

MELANIE DEBORAH FOSTER JONES,
Doctor, Wrightsville Unit, ADC; et al.                                           DEFENDANTS

                                            ORDER

       Before the Court are proposed findings and recommendations submitted by United States

Magistrate Judge Joe J. Volpe (Dkt. No. 22). No objections have been filed, and the time for filing

objections has passed. After a careful review, the Court concludes that the proposed findings and

recommendations should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects (Id.). Accordingly, the Court denies without prejudice defendant Jorge

Dominicis’s Motion to Dismiss (Dkt. No. 19) and certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that an in forma pauperis appeal from this Order would not be taken in good faith.

       It is so ordered this 20th day of November, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
